Case 16-18810-elf   Doc 69   Filed 01/30/20 Entered 01/30/20 13:51:44   Desc Main
                             Document Page 1 of 4
Case 16-18810-elf   Doc 69   Filed 01/30/20 Entered 01/30/20 13:51:44   Desc Main
                             Document Page 2 of 4
Case 16-18810-elf   Doc 69   Filed 01/30/20 Entered 01/30/20 13:51:44   Desc Main
                             Document Page 3 of 4
   Case 16-18810-elf        Doc 69   Filed 01/30/20 Entered 01/30/20 13:51:44       Desc Main
                                     Document Page 4 of 4




              \ \ ..,� \-?V(··
    Dated:      �,(,'{/
                      '\-
                           .)
                                      WiIIiam C, ·Miller        NO O jECTION
                                      Chapter 13 Trustee        •without prejudice to any
                                      P.o', Box 1229            truste:e rights and remedies.
                                      Philadelphia, PA 19105
                                      215•627w 1377
                                         ORDER
The foregoing Stipulation is APPROVED.
                                                                                Dat e: 1/ 3 0 /2 0

                                      ·ElUC L. FRANK
                                       BANKRUPTCY JUDGE




                                               4
